Per Curiam. Petitioner, Kyle D. Cherry, by his attorney, Keith Watkins, has filed a motion for rule on the clerk. His attorney admits that he miscalculated the time for filing the transcript. Unless the time has been extended by order of the trial court, the record on appeal shall be filed with the clerk of the Arkansas Supreme Court within 90 days from the filing of the first notice of appeal. Ark. R. App. P. 5(a).  We find that such error, admittedly made by the attorney for a criminal defendant, is good cause to grant the motion. See Terry v. State, 272 Ark. 243, 613 S.W.2d 90 (1981); In Re: Belated Appeals in Criminal Cases, 265 Ark. 964 (1979) (per curiam). A copy of this opinion will be forwarded to the Committee on Professional Conduct. In Re: Belated Appeals in Criminal Cases, 265 Ark. 964 (1979).